Case 2:20-cv-00192-RCY-LRL Document 43 Filed 04/16/21 Page 1 of 1 PageID# 391




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


NIKIA EDWARDS, on behalf of herself          )
and others similarly situated, et al.,       )
       Plaintiffs,                           )
                                             )
              v.                             )               Civil Action No. 2:20CV192 (RCY)
                                             )
OPTIMA HEALTH PLAN, et al.,                  )
     Defendants.                             )
                                             )

                                            ORDER
       This matter is before the Court on the parties’ Notice of Filing of Joint Proposed Form of

Notice to Potential Members (ECF No. 40). On March 29, the Court ordered the parties to prepare

a joint proposed form of notice to potential class members for Court approval. (ECF No. 34.)

Having considered the proposed Notice of Lawsuit filed by the parties (ECF No. 40-1), the Court

hereby APPROVES the Notice of Lawsuit. Notice to potential class members shall proceed

according to the terms of the Court’s March 29 Order (ECF No. 34).

       Let the Clerk file this Order electronically and notify all counsel accordingly

       It is so ORDERED.
                                                              /s/
                                                     Roderick C. Young
                                                     United States District Judge
Richmond, Virginia
Date: April 16, 2021
